      Case 5:16-cv-03260-BLF Document 473 Filed 03/05/19 Page 1 of 2


 1   KEKER, VAN NEST & PETERS LLP
     ROBERT A. VAN NEST - # 84065
 2   rvannest@keker.com
     MATTHEW M. WERDEGAR - # 200470
 3   mwerdegar@keker.com
     EUGENE M. PAIGE - # 202849
 4   epaige@keker.com
     MATTHIAS A. KAMBER - # 232147
 5   mkamber@keker.com
     RYAN K. WONG - # 267189
 6   rwong@keker.com
     LEAH PRANSKY - # 302246
 7   lpransky@keker.com
     SHAYNE HENRY - # 300188
 8   shenry@keker.com
     ANDREW S. BRUNS - # 315040
 9   abruns@keker.com

10   633 Battery Street
     San Francisco, CA 94111-1809
11   Telephone:     415 391 5400
     Facsimile:     415 397 7188
12
     Attorneys for Defendants
13   ALPHABET INC., GOOGLE LLC, and LOON LLC

14
                                     UNITED STATES DISTRICT COURT
15
                                    NORTHERN DISTRICT OF CALIFORNIA
16
                                           SAN JOSE DIVISION
17
     SPACE DATA CORPORATION,                          Case No. 5:16-cv-03260-BLF
18
                       Plaintiff,                     DEFENDANTS’ NOTICE OF MOTION
19                                                    AND MOTION TO REMOVE
               v.                                     INCORRECTLY FILED DOCUMENTS
20                                                    FROM THE DOCKET; DKT NOS. 466-10,
     ALPHABET INC., GOOGLE LLC, and                   467-8
21   LOON LLC,
                                                      Dept:      Courtroom 3 - 5th Floor
22                     Defendants.                    Judge:     Hon. Beth Labson Freeman

23                                                    Date Filed: June 13, 2016

24                                                    Trial Date: August 5, 2019

25

26

27

28


                    MOTION TO REMOVE INCORRECTLY FILED DOCUMENTS FROM THE DOCKET
                                        Case No. 5:16-cv-03260-BLF
     1323830
      Case 5:16-cv-03260-BLF Document 473 Filed 03/05/19 Page 2 of 2


 1             PLEASE TAKE NOTICE that Defendants Alphabet Inc., Google LLC, and Loon LLC

 2   (collectively, “Google”) respectfully submit this administrative Motion to Remove Incorrectly

 3   Filed Documents from the Docket. On March 1, 2019, Google filed its Reply in Support of its

 4   Motion for Summary Judgment (“Reply”). Dkt. 467. In connection with its Reply, Google filed

 5   portions of the Excerpts of the Expert Report of Christine S. Meyer, Ph.D. as Exhibit 206.

 6   Google concurrently filed an administrative motion to file under seal (Dkt. 466) and requested

 7   that Exhibit 206 be sealed in its entirety, but inadvertently filed a redacted version of Exhibit 206

 8   publicly at Dkt. No. 466-10 and at Dkt. No. 467-8.

 9             After close of business on March 5, 2019, Space Data’s counsel informed Google of this

10   error. Immediately after receiving this notification from Space Data’s counsel, pursuant to the

11   instructions on the Court’s website, Google’s counsel emailed the docket correction clerk and

12   called the ECF Help Desk and left a voice message. Google respectfully requests that Dkt.

13   Nos. 466-10 and 467-8 be permanently removed from the docket.

14

15
                                                              Respectfully submitted,
16
                                                              KEKER, VAN NEST & PETERS LLP
17

18
      Dated: March 5, 2019                             By:    /s/ Leah Pransky
19                                                            ROBERT A. VAN NEST
                                                              MATTHEW M. WERDEGAR
20                                                            EUGENE M. PAIGE
                                                              MATTHIAS A. KAMBER
21                                                            RYAN K. WONG
                                                              LEAH PRANSKY
22                                                            SHAYNE HENRY
                                                              ANDREW S. BRUNS
23                                                            Attorneys for Defendants
                                                              ALPHABET INC., GOOGLE LLC, and
24                                                            LOON LLC
25

26

27

28
                                                  1
                 MOTION TO REMOVE INCORRECTLY FILED DOCUMENTS FROM THE DOCKET
                                     Case No. 5:16-cv-03260-BLF
     1323830
